Title: From George Washington to Julius Burbidge Dandridge, 25 March 1799
From: Washington, George
To: Dandridge, Julius Burbidge



Dear Sir,
Mount Vernon 25 Mar. 1799

The enclosed came undercover to me a few days ago, and not knowing into whose hands better to place it than yours, I forward it to you accordingly.
The doing so, furnishes an opportunity of condoling with you, and the other friends of Mr John Dandridge, on his death; an event I sincerely regretted.
From the Superscription, I know the enclosed letter is from your brother Bartholomew; who, no doubt, has therein, informed of his present situation; should I be mistaken however, in this conjecture, he is now Secretary to our Minister (Mr King) in London; a Post as honourable, as it may ultimately prove advantageous to him in his passage through life. The family at this place are all well, and offer you there best wishes. With esteem I am Dear Sir Your Obedient & Hble Servant

Go: Washington

